143 Ga. App. 176 (1977)
237 S.E.2d 684
MIDDLETON et al.
v.
STATE FARM LIFE INSURANCE COMPANY et al.
54129.
Court of Appeals of Georgia.
Argued July 11, 1977.
Decided September 6, 1977.
Antonio L. Thomas, for appellants.
Smith, Harman, Asbill, Roach & Nellis, Alfred R. Roach, Richard D. Elliott, Long, Aldridge, Heiner, Stevens & Sumner, Daniel J. Thompson, Jr., for appellees.
SHULMAN, Judge.
This appeal is from an order dismissing the complaints of three plaintiffs in a multi-party action. The *177 complaints of other plaintiffs remain pending. There has been no express determination or direction as to the finality of the order as is provided for by Code Ann. § 81A-154 (b). Nor did the trial judge enter a certificate under the provisions of Code Ann. § 6-701 (a) 2. Hence, the appeal is premature and must be dismissed. Walker v. Robinson, 232 Ga. 361 (207 SE2d 6).
Appeal dismissed. Quillian, P. J., and Banke, J., concur.